Cooperation in vocational education and training to support the Europe 2020 strategy (short presentation)
The next item is the report by Mrs Hirsch, on behalf of the Committee on Employment and Social Affairs, on European cooperation in vocational education and training to support the Europe 2020 strategy.
Mr President, Commissioner, tomorrow, we will vote on the role of vocational education and training in the Europe 2020 strategy. In this connection, it is worth taking a brief look at the position we are starting from. We currently have a level of youth unemployment of 21%, in other words, almost double the normal average. We have an EU-wide school drop-out rate of over 14%. The participation of women in gainful employment is still very low. Many people with disabilities, as well as migrants, are without jobs.
The goal of the Europe 2020 strategy is precisely to tap this potential in terms of workers and to bring them into the workplace so that the EU, too, can deal with globalisation. Thus, it is also our job to ensure that initial vocational education in particular is of high quality. The discussion began in connection with the Copenhagen process, followed by the Bruges Communiqué, and now it is up to us to see to what extent this area can also be incorporated into the Europe 2020 strategy.
An absolutely key element is the fact that young people must have the opportunity, not only in their studies, but also in their vocational training, to undertake part of their training in another EU Member State. It is a key element because someone who has already worked in another Member State will also take the opportunity later on to regard the European labour market as his or her labour market, with all the opportunities that that offers. It is therefore an absolutely key aspect that we must pursue.
The second major area is, of course, that of further training. On account of demographic change, people are having to work for longer and longer - or they can work for longer, but everyone has to take that decision for themselves. People are living until they are much older and will continue with their careers for much longer, and in order to be able to carry on in skilled work until they are older, they will also need to undertake further training.
There is currently a very low level of participation in further training initiatives. Here, too, it must be ensured that the willingness of both employers and workers exists and increases when it comes to taking advantage of further training and continuing to gain education by means of lifelong learning. For this, of course, the options on offer also need to be flexible. We must take everyone into consideration. Further training must fit in with other elements of people's lives and it must be possible to do it alongside work and family life. For that reason, we clearly need to create flexible opportunities in future.
The area of universities has received a great deal of attention - in connection with the Bologna Process, for example - and a similar situation faces us in the area of vocational training, including with regard to mobility. We could almost say that no one has noticed this. Nevertheless, alongside the universities, the area of vocational education and training is particularly important and we therefore must not ignore it. For that reason, I would like at this point to thank my fellow Members from the other groups once again for their very committed cooperation.
(EL) Mr President, as shadow rapporteur, I welcome the Hirsch report, because it highlights how important it is to always have the capacity to learn and work, alongside mobility and flexibility, in the modern and demanding international labour environment. It is true that the economic crisis has brought unemployment and insecurity to everyone, especially young people, women and the disabled.
In order to achieve the objectives of the EU 2020 strategy, we need constant and proper vocational education and training both in the European Union and in the Member States. We need targeted policies and strategies to reduce the percentage of early school leavers, proper programming of people's needs for training, and closer ties between the education provided and the needs of the labour market.
I am certain that the European Qualifications Framework, the European system of academic units for vocational education and training, transparency and cooperation and comparability of the various education systems will support the needs ...
(The President cut off the speaker)
(RO) Mr President, investment in education is vital to ensure a better future for Europeans. At the moment, the EU youth unemployment rate has reached 20%, while the average EU school dropout rate is 16%, and in some countries, like Portugal, it has reached 40%.
Lifelong learning is vital if unemployment is to be prevented. We must give due consideration to the different career paths. Workers must be made more greatly aware of the need for ongoing further training.
We feel that vocational education and training should be accessible, available and affordable at every stage of life, regardless of people's status on the labour market and their income. Vocational education and training should create the conditions conducive to labour mobility, both during initial studies and as part of the lifelong learning process.
We call on Member States to simplify the procedures for recognising qualifications.
(RO) Mr President, one of the biggest challenges Europe is faced with is the youth unemployment rate. At European level, the focus is placed on reducing the school dropout rate below 10% and on actions such as 'New skills for new jobs', whose aim is to bring the world of education and training closer to the labour market. The distinction between education and training, apart from their context in the workplace, will become even less clear in the future. In order to achieve a greater level of integration, a vital change will need to be made in the way education and training provision is conceived, not only from an individual perspective, but also at institutional level and every level of administration.
Therefore, I think that system-related obstacles and those in terms of attitude preventing integration need to be removed if Europeans are to learn to make progress in the areas of their skills and values and make an effective contribution to achieving the Europe 2020 strategy objectives.
(DA) Mr President, firstly, I would like to express my sincere thanks to the rapporteur, who has tabled an extremely good report. Like everyone else, I believe that we should remember the context in which this report is set, and that, of course, is the youth crisis that we are experiencing in Europe. We are agreed about the general crisis - soaring youth unemployment and young people who are, in fact, moving out of Europe to find work, and this, in my opinion, will be a very serious threat to our economy and our cohesion in Europe in the coming years.
The second context for this report is the common 2020 objectives that we have set for training, employment and the reduction of the drop-out rate. This is about Europe's competitiveness. It is about having a trained workforce, which is something that we know we need. It is also important to ensure that the new generation has the opportunity for jobs and training. This is absolutely crucial. It may be the case that the EU does not have a great deal of competence in this area, but something can be done nevertheless. In any case, it is a shared concern, and therefore we must ensure that we provide high-quality training and that there is guidance available. We must reduce the drop-out rate and ensure that there is a strong link between training and work, for example, by means of exchange systems like we have in Germany and Denmark. We must also ensure that all young people have the right to undergo training.
Vice-President of the Commission. - Mr President, I would like to thank the rapporteur, Ms Hirsch, for her very constructive approach. I have listened to her with great interest because that was actually my dossier 12 years ago. I started to bring about the mobility in training which was not on the agenda at that moment, and I am very glad to hear how strongly Parliament is in favour of developing this essential element in the Europe 2020 strategy. I would also like to say how much we welcome the report, which reinforces and complements the Commission's communication of June 2010.
This communication was an input to the latest review of the Copenhagen Process, and the Bruges Communiqué has now, of course, become the European agenda par excellence for vocational training for the years 2011-2020. Many of Parliament's suggestions correspond with the actions proposed in the Bruges Communiqué. The Commission shares Parliament's view because we need to modernise vocational education and training in Europe to make it attractive, to have qualified teachers and trainers, innovative learning methods and high-quality infrastructure and facilities, and, of course, we have to have the mobility. We have to give the will to young people - and to less young people - to go outside their Member State in order to get the experience which is important if we want to have a real European education and training area.
The Commission also aims to attain gender balance and to help disadvantaged groups through the lifelong learning programme, notably through the Leonardo da Vinci programme, which is included. So all the help which the Commission can get from Parliament is most welcome.
The debate is closed.
The vote will take place on Tuesday, 7 June 2011, at 12:00.
Written statements (Rule 149)
During the current economic and financial crisis where the unemployment rate, especially among young people, has exceeded the 20% mark at EU level and even 30% in some Member States, improving vocational education and training must become a priority for the European Union. In this context, youth mobility within the EU, combined with greater flexibility in terms of the labour market and the education and training on offer, are essential elements which ought to be developed at EU and national level.
Ongoing, well-structured dialogue between universities, research centres and businesses can enable a real link to be established between employers' requirements and the skills acquired during education and training cycles. Furthermore, increasing mobility at European Union level through expanding programmes such as Erasmus, Leonardo da Vinci or Youth on the Move can also help improve the EU's ability to respond better to the demand of the European labour market and to have greater potential for development in this area. Particular attention must also be focused on socially disadvantaged groups, who need to have fair access to vocational education and training.
The transition from education to work is a structural challenge for employees all over the European Union. Unfortunately, early unemployment has lasting negative effects. For this reason, Member States should ensure that vocational education and training is better adjusted to the needs of the labour market, and that vocational education provides employees with the skills needed to take up new, sustainable jobs that will be created in the future sustainable economy. I consider the role of local governments, entrepreneurial partnerships and educational institutions important in the development of the labour market demands of vocational education and training. The opportunity for mobility is an important part of vocational education and training, but more emphasis should be placed on a better harmonisation of Member States' different education systems - including mutual recognition of certificates and diplomas - in order to enhance collaboration and support mobility. High-quality vocational education and training fundamentally contribute to sustainable development. Better training opportunities must be created for trainers, particularly at regional and local level, with a view to securing the effectiveness of vocational education and training systems, as well as efficient and successful transfer of knowledge. The possibility to learn in an international context is a prerequisite for a successful working life that will promote the acquisition of foreign-language skills and increased competitiveness.
Cooperation at European level in the field of vocational education is also absolutely crucial for the functioning of the single European Internal Market. High-quality vocational education and training must both respond to the demands of the labour market and create the conditions for workforce mobility. Highly qualified and well-educated people represent a competitive advantage for the EU, and support for vocational education should take this into account. We need to focus on establishing close links with the world of work, and also on facilitating high-quality work experience as part of vocational training, both at home and abroad, within the framework of European mobility programmes. We need greater coordination at European level between the education systems in the individual Member States, and, following on from this, cooperation on the mutual recognition of vocational qualifications. The report covers these issues, and, as shadow rapporteur for the Committee on the Internal Market and Consumer Protection, I am happy with its final form.
I welcome the report on European cooperation in vocational education and training. It points to an incredibly important issue which has not often been discussed to date, namely, the need for national authorities to take action, in cooperation with the European Commission, to prevent unemployment by tailoring vocational training to the needs of the job market. Unfortunately, vocational education has been neglected in recent years and has reduced in significance. This is why it is so important to promote it as an effective tool in the fight against unemployment, and particularly against unemployment among the young inhabitants of the European Union, which has reached 21%. Apprenticeships, the establishment of advisory services making it easier for workers to plan their training according to the needs of the jobs market and the promotion of lifelong vocational education should be priorities. That is why I call on the Commission to carry out constant monitoring of the outlook for possible changes in the EU jobs market, so that Member States can continuously adapt their vocational training programmes to the needs of the market.
I welcome the report on European cooperation in vocational education and training and would like to emphasise how important it is to promote lifelong learning through initiatives and Europe-wide programmes in order to make it possible for workers to have a better future. These days, workers are at the mercy of frequent and risky employment transitions. There are many types of transition: from training, redundancy, internships or precarious employment into full-time employment. The report contains some important points, including increasing the quota of women in work, recognition of informal learning and promotion of languages with the goal of providing mobility programmes. I am particularly pleased that the focus has been placed on education and training for young people, which is something that I will actively support in the flagship initiatives that follow.
The transition from educational institution to working life must be as smooth as possible and, in particular, tailored to individual needs, because it must also be possible for young people with inadequate training to gain the skills necessary to be able to work in skilled jobs and to earn a good living. Social background must not determine a person's educational opportunities. Young people must be given help and support in securing entry to the world of work. However, the cost of a modern labour market policy must not be borne by our workers.
New skills and competences acquired by graduates of various types of educational institutions have strategic significance for economic growth and open up new possibilities for people, creating a basis for sustainable development. That is why we cannot underestimate the problem of unemployment, especially among young people. They are the ones who most often do not obtain permanent work and are forced to accept temporary work which has an inferior level of social insurance and lacks prospects for development. One of the goals of the Europe 2020 strategy is to reduce the rate of early school leavers to a maximum of 10%, and to enable 40% of young Europeans to complete tertiary education. The legislative process should focus on facilitating the implementation of vocational traineeships and work experience for young workers, especially in micro-enterprises and small enterprises which find it difficult to fund this type of initiative. Strong emphasis should also be placed on eliminating differences in men and women's pay by 2020, since this currently stands at about 18%. I believe that the two most important initiatives in the supranational jobs market are the qualifications framework drawn up within the context of the Copenhagen process and the unified European credit transfer system for vocational education and training. It is also worth mentioning informal training, which represents an underestimated additional source of skills, and which shapes the character and sense of responsibility of the individual, which is why it should be funded by the EU. In order to accomplish these many important goals, cooperation between Member States is vital, as is the involvement of all entities, including those at local and regional level.